Filed 3/4/22 P. v. Mosby CA1/3

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
           Plaintiff and Respondent,                                     A156282

 v.                                                                      (San Mateo County
 GABRIEL MOSBY,                                                          Super. Ct. No. 16NF011711)
           Defendant and Respondent.

 THE PEOPLE,
                                                                         A156320
           Plaintiff and Respondent,
 v.                                                                      (San Mateo County
                                                                         Super. Ct. No. 16NF011711)
 LEROY DEON WILSON,
           Defendant and Appellant.


         Defendants Gabriel Mosby and Leroy Deon Wilson were convicted of
multiple counts of robbery and false imprisonment arising out an armed bank
robbery. In these consolidated appeals, each contends that the evidence is
insufficient to show he aided and abetted the crimes and that the trial court
abused its discretion in refusing to sever their trials from each other. Mosby
further challenges two evidentiary rulings, and Wilson contends the trial
court abused its discretion in denying his motion to strike his prior
convictions. We shall affirm the judgments as to both defendants.



                                                               1
            FACTUAL AND PROCEDURAL BACKGROUND
      The bank robbery took place at a First National Bank located at 6600
Mission Street in Daly City shortly after noon on September 15, 2016. The
operative amended information charged four people with participating in it:
Wilson, Mosby, and two other men, Daniel Velazquez-Cordero (Velazquez)
and Deon Jefferson Taylor, Sr. The theory of the prosecution was that
Velazquez and Taylor went into the bank and carried out the robbery,
Velazquez acting as gunman and Taylor scooping up the money; Mosby went
briefly into the bank beforehand, passed information along to Velazquez and
Taylor, and kept watch outside; and Wilson drove the getaway car. Mosby
and Wilson were tried jointly, separately from the other two defendants.
      Mosby Enters the Bank Before the Robbery
      A man wearing a red beanie and a red shirt entered the bank about 25
minutes before the robbery. He was not a regular customer of the bank. He
went up to a teller, asked for and received change for a $20 bill, took candy
from a jar kept for customers, and left. He was in the bank for approximately
15 or 30 seconds. The teller who assisted him identified him at trial as
Mosby.
      The Robbery
      Just after 12:20 that afternoon, two men wearing masks and dark
clothing went into the bank, told everyone to get down, and loudly demanded
cash. One of the robbers held a gun that looked like an automatic weapon.
      The other man, whose mask was red or red and white (described by one
person as a Spiderman mask) and who was shorter than the gunman, jumped
over the counter toward a teller and told her to open the drawer and give him
the cash. The teller complied, and he told her to open the other drawer. She
told him there was no key to the other drawer under the counter and it



                                       2
contained only paperwork. Other tellers also opened their cash drawers, and
he took money from one of them. He put the money into a bag he was
carrying. The robbers left the bank. While they were in the bank, they did
not appear to use any electronic device to communicate with someone outside.
      More than $10,000 was missing from the tellers’ drawers, including
several bills of “bait money” with documented serial numbers. The tellers
were instructed not to give bait money to customers.
      A customer at the bank, R. Vargas, was standing at a counter, her
purse on top of the counter, when the robbers entered. When the man with a
gun told people to get down she lay face down on the floor. When the robbery
was over, Vargas got up and saw that her purse was gone. It contained her
phone, her passport, credit cards, her identification, cash, and checks. Later,
her credit card accounts showed charges at a number of East Bay stores, and
the cards themselves would be found in Wilson’s hotel room.
      Surveillance Videos
      Detective Brandon Scholes of the Daly City Police Department arrived
at the bank shortly after the robbery. He viewed surveillance videos from
cameras in the surrounding area. The bank is on the west side of Mission
Street at the intersection of Vista Grande Avenue; a block to the west of
Mission Street is Santa Barbara Avenue.1 The surveillance videos were
taken on Mission Street across from the bank, Vista Grande near the bank,
and approximately a block away on Santa Barbara.



      1  The jury viewed a Google map of the area surrounding the bank,
which is not included in the record on appeal. We have obtained from Google
Maps a map of the area, and on our own motion we take judicial notice of it to
provide context for testimony using street names. (Evid. Code, §§ 452,
subd. (h), 459, subd. (a); In re Gary F. (2014) 226 Cal.App.4th 1076, 1078,
fn. 2 [taking judicial notice of map not included in record].)

                                       3
      At trial, Detective Scholes described the surveillance videos taken
around the time of the robbery. A clip from a camera across the street from
the bank showed a Black man wearing a red beanie and t-shirt, later
identified as Mosby, looking in the direction of the bank. When a pedestrian
walked by, Mosby pulled out his phone and put it to his ear, then put the
phone down when the pedestrian passed by as if, in Detective Scholes’s
estimation, he were trying to look like he was doing something legitimate like
making a phone call. Another video clip showed Mosby pacing back and forth
with his phone out, but not appearing to do anything with it, then stepping
into an alcove, putting his head out by a few inches, and looking toward the
bank. A clip from 12:18 to 12:19 p.m., just minutes before the robbery,
showed Mosby turning from Vista Grande onto Mission Street, putting his
phone to his ear, and running to the corner. Another clip from around the
same time showed the two bank robbers walking up Vista Grande toward
Mission and Mosby walking up Vista Grande from the intersection of Santa
Barbara toward Mission Street, almost parallel to the robbers; Mosby looked
in another direction, then his hand went up.
      Video clips from 12:23, about the time the robbery was going on,
showed Mosby walking quickly down Vista Grande toward Santa Barbara,
then the robbers moving the same way 45 or 50 seconds later, then a two-
door gold car that appeared to be a Cadillac driving away. Videos of
apparently the same gold car from a surveillance camera on Santa Barbara
appeared to show a Black man wearing something red or red and white on
his head. The car was heading toward a major street that led to an entrance
to northbound Highway 280.
      Scholes later received a lead from another officer, Tracy Boes, who
reviewed images from the videos and believed the man in the red beanie and



                                      4
red shirt resembled Mosby. Scholes looked at a photo of Mosby from the
Department of Motor Vehicles and located the Facebook page of Mosby’s wife,
Rosetta, which contained pictures of Mosby wearing red clothing, including
what appeared to be the same beanie. He concluded Mosby was the man in
the surveillance videos.
      Evidence Found in Searches
            a. Mosby
      Mosby was apprehended at the Gateway motel in Fairfield on
September 22, 2016. Detective Scholes recognized him from the surveillance
photos and his distinctive gait. Mosby was with his wife and a man later
identified as Velazquez. The room was registered to Velazquez. When
apprehended, Velazquez had $1,405 with him, none of it the bait money from
the bank.
      Officers searched Rosetta’s home and found a red shirt and white
Adidas shoes with black stripes that appeared to be the same as the shirt and
shoes worn by the person in a surveillance video near the bank before the
robbery. The shirt was on a hanger and had no wrinkles, looking as if could
have been a new shirt or a shirt that had been taken to the cleaners.
            b. Wilson
      On September 19, 2016, acting on a lead, officers went to an Extended
Stay hotel in Pleasant Hill. Wilson arrived in a gold Cadillac El Dorado,
which held a loaded black semiautomatic firearm, a wallet with Wilson’s
identification card, credit cards in the names of three other people, and a
digital scale with traces of suspected heroin. Wilson had on his person $1,600
in cash, including three bills with serial numbers that matched the bait
money. The officers searched a hotel room registered to Wilson and found a
plaid backpack that appeared to be the same as that used by one of the



                                       5
robbers. Inside the bag were Vargas’s credit cards and identification cards.
Officers also found a laptop computer, a black object that appeared to be a
credit card skimming device, blank cards with magnetic strips, a digital scale,
and what appeared to be lactose cut with heroin.
      A woman later identified as Janeen Harrison, with whom Wilson had a
romantic relationship, had used Vargas’s credit card at a Buy Buy Baby store
in Pleasant Hill, near the Extended Stay hotel where she and Wilson were
staying. When she was apprehended, checks in Vargas’s name were found in
her purse. Harrison told police officers on September 19 that she first saw
Vargas’s cards and checks either on September 14, the day before the bank
robbery, or September 15, the day of the robbery, and that she received them
on September 17.
      Scholes and other officers also searched Wilson’s house, where they
found Wilson’s wife, his son, and Taylor. Taylor was standing near a
bedroom that had distinctive wooden blinds and a 49ers poster. The bedroom
closet contained Taylor’s wallet and identification, as well as a jacket,
sweatshirt, black pants, and shoes that were similar to those worn by one of
the suspects in the bank surveillance videos.
      Cell Phone Evidence—Texts, Calls, Videos, and Locations
      Police examined a cell phone associated with Mosby. A text to Mosby’s
phone from Wilson’s phone number on September 11 said, “ ‘Hope you be here
real early so we get that $.” Another text from Wilson’s phone said, “ ‘Lil Bra,
now the best time to do the job is in the morning when they open up, but we
can get $ [] between morning and noon so let’s do this shit and get it out the
way. Hit me when you get a chance. One love.’ ” Text messages from a
phone number associated with Velazquez on the morning of September 15,




                                        6
the day of the robbery, indicated he and Mosby were making plans to meet
and at 8:55 a.m. said, “ ‘I am here.’ ”
      Mosby’s cell phone carrier’s records showed calls and text messages on
September 15 until around 9:00 a.m. Specifically, between 5:15 and 9:02
a.m., there were multiple calls to and from Wilson’s number. There were
multiple calls with Velazquez’s number between 7:27 a.m. and 8:56 a.m.,
then an incoming call from Velazquez at 12:20 p.m. that did not connect.
There was a call between Mosby’s phone and the number associated with
Taylor at 8:59 a.m. There was then a gap until 12:34 p.m., during which
there were no calls or texts with the exception of the incomplete call from
Velazquez just a minute before the robbery.
      Detective Scholes searched Wilson’s cell phone. On it, he found an
application called Marco Polo, which allows users to exchange video
messages. There was a video between Wilson and Taylor on September 15,
the day of the robbery, which also contained an image of Mosby wearing the
same red beanie seen in surveillance videos and a jacket that looked like the
one worn by the robber who wore a red mask. In the video, Wilson said
something about Taylor “having fun in my house.” Taylor was standing in
what appeared to be a residence, in front of wooden blinds in a room with a
49ers poster; the blinds and poster appeared to be the same as those in the
room in Wilson’s house that Taylor apparently occupied.
      Wilson’s cell phone contained text messages from the phone number
associated with Mosby that mirrored those on Mosby’s phone. There were
messages between Wilson and Taylor from the days starting on September
10, in which Wilson told Taylor he wanted to talk with him about “ ‘some
serious stuff’ ” that would “ ‘make us or break us,’ ” Taylor said he did not
want to walk into anything “wit [sic] my eyes closed,” and Wilson assured



                                          7
him they would not. There was also a message from Taylor at 8:51 on the
morning of the robbery.
      The cell phone call records of Wilson, Taylor, and Mosby showed that
on the morning of the robbery, Wilson’s phone initially connected to cell
towers in Vallejo, Fairfield, and Pleasant Hill. Beginning at 10:00 a.m. the
records for all three phones showed movement from towers in the Vallejo
area to Daly City. Between 12:05 and 12:23 p.m., the three phones were
using towers in Daly City. Taylor’s cell phone carrier showed that he made
calls using the same tower in Daly City used by Mosby and Wilson’s phones
around the time of the robbery and at no other time. Records from Wilson’s
cell phone carrier showed six calls to or from Taylor and Velazquez between
12:05 p.m. to 12:22 p.m. using the same cell tower in Daly City that was used
by Mosby’s phone. This was the only time Wilson’s phone used a tower in
Daly City. Mosby’s cell phone records similarly did not show any indication
of him being in Daly City at any other time between September 2, when his
phone was activated, and September 22, when he was arrested. The carrier
records showed the three phones returning from the Daly City area to Vallejo
between 12:23 p.m. and 2:10 p.m.
      Janeen Harrison’s Testimony
      Harrison testified at trial under a grant of immunity. In September
2016, she was living at the Extended Stay hotel with Wilson, although he
also spent time with his wife in Vallejo. Wilson paid for the room. Harrison
was aware Wilson sold drugs, that he was having money problems, and that
he owed money to someone. He drove a gold or yellow two-door car.
      On September 14, 2016, Wilson told Harrison he needed to get money
and he had to go to his house in Vallejo. Early the next morning, he told her
that he would be back by 12:00, that he had to try to get some money, and



                                       8
that they “would be okay” financially once he had done so. Later that day, he
returned to the hotel with a large amount of cash in different
denominations—more than he would usually carry—and credit cards in a
woman’s name. Harrison said to him, “ ‘I see you got a few dollars,’ ” and he
answered, “ ‘Yeah, it didn’t go like I thought it was going to. I didn’t get what
I thought I was gonna get, but we’ll be all right.’ ” He asked her to get a bag
out of his car, and in the back seat of the gold car she found an empty
backpack that she recognized as one she owned, the same backpack the police
later seized because it resembled that used in the robbery.
      The following day, Harrison used, or tried to use, credit cards Wilson
had given her to make purchases at stores. He had told her he got the cards
from “one of his partners.” After she was apprehended, police officers asked
Harrison who Wilson might commit a crime with, and she said, “ ‘I don’t
know. They all got nicknames like Dee and Buss.’ ” At trial, she described
Dee as a short Black man who lived at Wilson’s house, and Buss as someone
with a wife named Rosetta; she “assum[ed]” he was the person sitting next to
Wilson at trial.
      Trial, Verdict, and Sentencing
      Wilson, Mosby, Velazquez, and Taylor were charged in a single
amended information with four counts of felony second degree robbery (Pen.
Code, § 212.5, subd. (c))2 and five counts of false imprisonment (§ 236). As to
each count, it was alleged as to Mosby, Wilson, and Taylor that a principal in
the offense was armed with a firearm (§ 12022, subd. (a)) and as to Velazquez
that he personally used a firearm (§§ 1203.06, subd. (a)(1) & 12022.5,
subd. (a), 12022.53, subd. (b)). The amended information included numerous
allegations that Wilson and Mosby had suffered prior convictions of serious or


      2   All undesignated statutory references are to the Penal Code.

                                        9
violent felonies, including strike convictions (§§ 667 & 1170.12, subd. (b)),
rendering them subject to sentencing under the Three Strikes law (§§ 667,
subds. (b)–(j) & 1170.12), and that they were ineligible for probation under
section 1203, subdivision (e)(4), as well as additional enhancement
allegations as to Taylor.
      Before trial, the case was dismissed as to Velazquez with intent to
refile charges against him. Due to scheduling difficulties on the part of his
counsel, Taylor’s trial was severed.
      The jury found Mosby and Wilson guilty on all counts and found the
firearm allegations true. Both defendants gave up their right to a jury trial
on the prior conviction allegations. The trial court struck three allegations
and found the remainder true.
      The court sentenced Mosby to a term of 25 years to life for count 1, the
robbery of one of the bank tellers, with a consecutive term of 25 years to life
for count three, the robbery of Vargas. It imposed concurrent terms for the
remainder of the counts and stayed the firearm enhancements, for a total
term of 50 years to life. It sentenced Wilson to 25 years to life for count 1 and
a consecutive 5 years for one prior (§ 667, subd. (a)), with the remainder of
the sentences concurrent or stayed, for a total prison term of 30 years to life.
                                DISCUSSION
   I. Denial of Motions to Sever—Mosby and Wilson
      Before trial, all four original defendants sought to have their trials
severed from each other, and the trial court denied the motions. Mosby
argued that the case against him was weaker than that against the other
defendants, that he would be prejudiced by the inflammatory evidence of
Wilson’s involvement, and that a joint trial would involve conflicting
defenses. Wilson argued that he was the defendant with the weakest case



                                       10
because he was not seen on video in the vicinity of the bank, and he
contended the weaker circumstantial evidence of his guilt would be bolstered
by stronger evidence that the other defendants were involved in the robbery.
       The trial court denied the motions. In doing so, it stated that each
defendant could have a fair trial in a joint trial, that none of the cases was
significantly stronger than the other, and that none of the defendants had
given statements implicating the others. Mosby and Wilson each argue on
appeal that this ruling was erroneous and deprived them of due process of
law.
       Our Legislature has established a preference for joint trials. (People v.
Coffman and Marlow (2004) 34 Cal.4th 1, 40 (Coffman and Marlow).)
Section 1098 provides that when two or more defendants are jointly charged
with a crime, “ ‘they must be tried jointly, unless the court order[s] separate
trials.’ ” Joint trials are favored because they promote judicial efficiency and
avoid inconsistent verdicts, and when defendants are charged with “ ‘common
crimes involving common events and victims,’ as here, the court is presented
with a ‘ “classic case” ’ for a joint trial.” (Coffman and Marlow, at p. 40.)
       Separate trials may be appropriate, however, “ ‘in the face of an
incriminating confession, prejudicial association with codefendants, likely
confusion resulting from evidence on multiple counts, conflicting defenses, or
the possibility that at a separate trial a codefendant would give exonerating
testimony.’ ” (Coffman and Marlow, supra, 34 Cal.4th at p. 40.) Severance
may also be proper where “ ‘ “there is a serious risk that a joint trial would
compromise a specific trial right of one of the defendants, or prevent the jury
from making a reliable judgment about guilt or innocence.” ’ ” (People v.
Gomez (2018) 6 Cal.5th 243, 274 (Gomez).) Where defenses are antagonistic,
severance is necessary only where the defenses are irreconcilable and the



                                        11
jury will infer unjustifiably that the conflict shows that both defendants are
guilty. (Id. at p. 275.)
      A trial court’s denial of a motion to sever is reviewed for abuse of
discretion, based on the facts that appeared at the time of the ruling.
(Coffman and Marlow, supra, 34 Cal.4th at p. 41.) Even if there was an
abuse of discretion, we reverse only if there is a reasonable probability the
defendant would have received a more favorable result in a second trial.
(Ibid.) Even if the ruling was proper at the time it was made, reversal is
appropriate when joinder “ ‘actually resulted in “gross unfairness” amounting
to a denial of due process.’ ” (People v. Mendoza (2000) 24 Cal.4th 130, 162.)
      Mosby contends reversal is necessary because, although both he and
Wilson were accused of aiding and abetting the same robbery, neither of them
took money or falsely imprisoned anyone inside the bank, and the actions of
which they were accused were not “ ‘common’ ”—that is, Mosby was accused
of pre-robbery conduct and Wilson was accused of driving the getaway car, so
there was “little evidentiary connection” between the two cases. And, he
argues, Wilson’s defense conflicted with his.
      Wilson makes similar arguments, contending that he could not have
been convicted of aiding and abetting the robbery if tried in isolation and that
the joint trial confused the jury about the burden of proof as to each
defendant. And, he contends, the evidence of his guilt was weaker than that
of Mosby’s and the jury was influenced by the joinder when it found Wilson
guilty.
      Defendants’ arguments are unpersuasive. They were charged with
playing different roles in carrying out the same crimes against the same
victims in a single incident. Neither behaved in a more shocking manner
than the other or was accused of a more serious crime, and there is no basis



                                       12
to conclude either would be prejudiced by association with the other. Neither
had made an incriminating confession. (See Coffman and Marlow, supra, 34
Cal.4th at p. 40.) Although each challenged the sufficiency of the
circumstantial evidence of his own participation in the crime, their defenses
were not antagonistic or irreconcilable. There is no reason to conclude the
jury could not evaluate separately whether the evidence showed each aided
and abetted the robbers—Mosby by going into the bank before the robbery
and keeping watch outside, and Wilson by driving the getaway car—and
make a reliable judgment as to the guilt or innocence of each. (See Gomez,
supra, 6 Cal.5th at pp. 274–275.) Defendants do not dispute that much of the
evidence presented at the joint trial would have been equally admissible at
separate trials, nor do they show they were prejudiced by the admission of
any evidence that would not have been cross-admissible. (See People v.
Bryant, Smith and Wheeler (2014) 60 Cal.4th 335, 381 [severance of trial of
two defendants from another not required where “much evidence about which
they complain would have been relevant even at a separate trial”]; accord,
People v. Souza (2012) 54 Cal.4th 90, 112 [“no evidence was presented at the
joint trial that would not have been presented at a separate trial”].)
         In these circumstances, we see neither an abuse of discretion in the
trial court’s ruling nor gross unfairness to either Mosby or Wilson in the joint
trial.
   II. Sufficiency of the Evidence—Mosby and Wilson
         Both Mosby and Wilson challenge the sufficiency of the evidence to
support their convictions on a theory they aided and abetted the two people
who carried out the robbery. We apply well settled legal standards to these
questions. A person who aids and abets the commission of a crime or advises
and encourages its commission is a principal in the crime. (§ 31.) To



                                         13
establish guilt under this theory, “the prosecution must show that the
defendant acted ‘with knowledge of the criminal purpose of the perpetrator
and with an intent or purpose either of committing, or of encouraging or
facilitating commission of, the offense.’ . . . Thus, [our high court has] held,
an aider and abettor is a person who, ‘acting with (1) knowledge of the
unlawful purpose of the perpetrator; and (2) the intent or purpose of
committing, encouraging, or facilitating the commission of the offense, (3) by
act or advice aids, promotes, encourages or instigates, the commission of the
crime.’ ” (People v. Prettyman (1996) 14 Cal.4th 248, 259, italics omitted;
accord, People v. Koenig (2020) 58 Cal.App.5th 771, 799–800.)
      Whether a person has aided and abetted a crime is normally a question
of fact. (People v. Nguyen (2015) 61 Cal.4th 1015, 1054 (Nguyen).) Relevant
to this determination are “ ‘presence at the scene of the crime,
companionship, and conduct before and after the offense.’ ” (Ibid.) On
appeal, we “ ‘ “ ‘review the whole record in the light most favorable to the
judgment to determine whether it contains substantial evidence—i.e.,
evidence that is credible and of solid value—from which a rational trier of
fact could have found the defendant guilty beyond a reasonable doubt.’ ” ’
[Citation.] ‘Evidence of a defendant’s state of mind is almost inevitably
circumstantial, but circumstantial evidence is as sufficient as direct evidence
to support a conviction.’ ” (Id. at pp. 1054–1055.) “[I]t is the jury, not the
appellate court which must be convinced of the defendant’s guilt beyond a
reasonable doubt. ‘ “If the circumstances reasonably justify the trier of fact’s
findings, the opinion of the reviewing court that the circumstances might also
be reasonably reconciled with a contrary finding does not warrant a reversal
of the judgment.” ’ ” (People v. Bean (1988) 46 Cal.3d 919, 933.)




                                        14
      These principles are illustrated in Nguyen. The defendant was
convicted of an attempted murder and a related charge of active participation
in a gang on a theory of aiding and abetting, and he argued the evidence was
insufficient to support the conviction. (Nguyen, supra 61 Cal.4th at p. 1053.)
The evidence showed the defendant was a passenger in a car, which began
following a car driven by the victim, carrying several members of a rival
gang. (Id. at pp. 1026, 1053.) The car in which the defendant was riding
passed the victim’s car and defendant and the other passengers stared back
at the victim’s car. The car with defendant idled in a parking lot as the
passengers looked out, then followed the victim’s car when it passed by.
Several blocks later the two cars stopped next to each other at a stoplight,
and another passenger in the defendant’s car shot the victim. (Id. at p. 1053.)
A few days later, the defendant went to the home of one of the rival gang
members who had been in the victim’s car and asked him, “ ‘What’s up with
the cops?’ ” (Id. at pp. 1053–1054.) A gang expert testified that members of
Asian gangs tended to go from place to place hunting for their rivals and a
gang member who was not the shooter and was in the back seat of a car
would be expected to back up the shooter if necessary and that members of
the rival gangs were expected to be able to engage in gunfights. (Id. at
p. 1054.) This evidence, our high court concluded, although not
overwhelming, supported an inference that the defendant knew of the
shooter’s intent to kill, shared that intent, and aided him by spotting
potential targets. (Id. at pp. 1055–1056.)
      A. Substantial Evidence of Mosby’s Guilt
      Applying these principles, we conclude there is substantial evidence
that Mosby aided and abetted the robbers. His text messages indicated that
in the days leading up to the robbery he and Wilson were making plans to go



                                      15
to an establishment early in the day, shortly after it opened, to get money.
On the day of the robbery, they made plans to meet, and at 8:55 a.m. Mosby
said in a text to Velazquez, “ ‘I am here.’ ” Over the next few hours, his cell
phone carrier’s records showed that his phone travelled from Fairfield to Daly
City, on the same course as Wilson and Taylor, and that he did not exchange
calls or messages from them during that time. Neither his cell phone nor
those of Wilson or Taylor showed they had been in Daly City in the weeks
leading up to the robbery, and there is no indication Mosby had any
legitimate business there. Nevertheless, he went into the bank and changed
money, and the robbery took place shortly afterward. In the intervening
time, he was seen standing in an alcove across the street, looking in the
direction of the bank, apparently pretending to be on a phone call when
people passed by, but his cell phone records showed no calls during that time.
As the two robbers walked down the same street toward the bank, he moved
in the same direction and gestured. After the robbery, a man wearing a head
covering consistent with his was seen in the gold Cadillac, and his cell phone
carrier’s records showed he travelled back to Vallejo at the same time as
Taylor and Wilson. The evidence is sufficient to allow a jury to infer he knew
his companions were about to rob the bank and he aided and encouraged
them by surveying the bank from the inside, keeping a watch on it, and
signaling to them before they entered.
      Mosby argues he was not inside the bank long enough to get useful
information and there is no direct evidence he communicated his
observations to the others. And he argues that there is no indication he was
keeping a lookout at the bank immediately before or during the commission
of the robbery. But the issue is not whether it would have been possible for
him to do more to facilitate the robbery, it is whether there is sufficient



                                       16
evidence to allow a reasonable factfinder to conclude he aided and encouraged
the crimes. The evidence here meets that standard.
      B. Substantial Evidence of Wilson’s Guilt
      Wilson argues there is insufficient evidence that he was the driver of
the gold Cadillac, that the Cadillac carried the robbers, or that he had the
specific intent to aid and abet the commission of the robbery. Although the
evidence of his guilt is circumstantial, we conclude it is sufficient to support
the conviction.
      There is evidence Wilson drove a gold Cadillac consistent with the one
seen in a surveillance video after the robbery. His texts with Mosby in the
days leading up to the robbery suggest they were planning to get money from
an establishment that opened in the morning, and his texts with Taylor
showed they were making “ ‘serious’ ” plans that would “ ‘make us or break
us.’ ” Between 12:05, shortly after Mosby went briefly into the bank, and
12:22 p.m., a minute before the robbery, Wilson’s phone showed six calls with
Taylor or Velazquez’s phones using a tower in Daly City. His cell phone
carriers’ records showed him travelling to Daly City before the robbery then
back to Vallejo afterward at the same time as Mosby and Taylor.
      Wilson told Harrison on the morning of the robbery that he would be
getting some money, when he returned that day he had a large amount of
cash and told her he “didn’t get what [he] thought [he] was gonna get,” he
gave Harrison Vargas’s credit cards for her use, and when apprehended he
had in his possession approximately $1,600 in cash, including some of the
bait money taken in the robbery. One of the robbers used a distinctive
backpack that looked like one owned by Harrison, and after the robbery the
backpack was in the back of the gold Cadillac. It contained cards stolen from




                                       17
Vargas at the bank. Taylor was apparently staying at Wilson’s house, and a
jacket that looked like that used by one of the robbers was in his bedroom.
      From this evidence, a reasonable jury could conclude Wilson
participated in planning the robbery, that he knew of the robbers’ intentions
in advance, and that he encouraged and assisted them. Wilson’s arguments
otherwise fail.
   III.   Evidentiary Issues—Mosby
      Mosby raises two claims that the trial court allowed the jury to hear
inadmissible evidence. We review evidentiary rulings for abuse of discretion,
and even if there was an abuse of discretion we do not reverse unless there is
a reasonable probability the defendant would have achieved a more favorable
verdict had the court ruled differently. (People v. DeHoyos (2013) 57 Cal.4th
79, 130 (DeHoyos).)
      A. Testimony Mosby Acted as Lookout
      Before trial, Mosby moved in limine to exclude testimony that he acted
as a lookout and aided and abetted the other defendants on the ground it
would be improper opinion testimony. The trial court denied the motion,
concluding the term “lookout” was a common one and the evidence would not
be prejudicial.
      Mosby argues that Detective Scholes on several occasions offered
inadmissible opinion testimony that he acted as a “lookout” during the
robbery. He contends this testimony was improper because it amounted to
expressing an opinion that he was guilty of robbery. (See People v. Vang
(2011) 52 Cal.4th 1038, 1048 [opinions on guilt are inadmissible because the
trier of fact is competent to weigh evidence and draw conclusions on guilt];
People v. Torres (1995) 33 Cal.App.4th 37, 45–48, 52 [improper for witness to
express opinion on elements of crime and guilt or innocence of defendant, but



                                      18
error was harmless]; People v. Brown (1981) 116 Cal.App.3d 820, 828–829
[improper opinion testimony that defendant was working as “ ‘runner’ ” in
drug deal].)
      The fundamental problem with Mosby’s argument is that Scholes did
not testify before the jury that Mosby acted as a “lookout.” Our review of the
record indicates the only time the jury heard that term was when Scholes
testified that Robert Collins, the bank’s head of security, knew Mosby was
suspected as a lookout and therefore looked at the bank’s video for the time
before the robbery.3 When defendants objected on grounds of hearsay,
speculation, and improper opinion, the court stated the testimony was offered
not for the truth of anything Collins said but to explain why Scholes obtained
the video, and it ruled the testimony was admissible only for that purpose,
“but not for opinions offered by or any information offered by Mr. Collins.”
We presume the jury considered the testimony only for this limited purpose
(see People v. Homick (2012) 55 Cal.4th 816, 866-867) and, in any case,
Scholes was not expressing his own opinion that Mosby’s actions were those
of a lookout.
      To the extent Mosby’s challenge might extend to Scholes’s testimony
that when Mosby held a phone to his ear briefly as a pedestrian walked by
without manipulating it, he looked like he was trying to appear to be doing
something legitimate, we reject the challenge. When Scholes so testified,
defense counsel objected, and the court allowed the testimony but
admonished the jury, “[Y]ou are the judges of what the significance [of
Mosby’s behavior] actually is. That may be [Scholes’s] opinion. It may or


      3 We invited Mosby’s counsel to identify at oral argument the portions
of the record at which Scholes testified before the jury that Mosby acted as a
lookout. Counsel pointed us only to the testimony about Collins’s search of
the surveillance video.

                                      19
may not be your opinion of what you were watching. The video does speak for
itself, but a witness can interpret as they see it. But it’s your call.” Defense
counsel’s objections were again overruled when Scholes testified that it
appeared to him that Mosby pretended to make a phone call on another part
of the surveillance videos.
        A witness may express an opinion based on his or her perception where
it is helpful to a clear understanding of the witness’s testimony. (Evid. Code,
§ 800; DeHoyos, supra, 57 Cal.4th at p. 130.) “A lay witness generally may
not give an opinion about another person’s state of mind, but may testify
about objective behavior and describe behavior as being consistent with a
state of mind.” (DeHoyos, at p. 130; see People v. Chatman (2006) 38 Cal.4th
344, 397 [witness was “competent to testify that defendant’s behavior and
demeanor were consistent with enjoyment” when kicking someone].) And it
is not improper for an officer to testify about observations made when
reviewing a surveillance tape. (People v. Son (2020) 56 Cal.App.5th 689, 696–
698.)
        Scholes’s testimony that Mosby appeared be doing something
legitimate like making a phone call falls within this rule. In any case, even if
the testimony was improper, there is no probability it affected the verdict.
The jury was able to view the surveillance videos, and the trial court
expressly admonished the jurors that their opinion might differ from that of
Scholes and that they, not Scholes, were the judges of the significance of
Mosby’s actions. There is no reason to conclude the jury could not follow this
direction and form its own conclusions. Mosby has shown neither abuse of
discretion nor prejudice.




                                       20
      B. Evidence that Officer Recognized Mosby
      Mosby also contends the trial court improperly allowed the jury to hear
that another officer, Sergeant Tracy Boes, recognized him from the
surveillance videos. He argues that this evidence prejudiced him by
informing the jury that he was, or had been, the subject of police scrutiny and
that it deprived him of his Fourteenth Amendment right to a fair trial.
      Before trial, Mosby moved in limine to exclude any reference to Boes’s
statements, and the People moved to admit the evidence. At the hearing, the
prosecutor explained that still photographs from the surveillance videos had
been sent out, apparently to other law enforcement agencies. Boes, who
worked for the San Francisco bank robbery investigation unit, recognized
Mosby from prior investigations, and Boes’s information was the first
significant lead in the case. The prosecutor agreed that it would be
prejudicial to inform the jury that Boes worked in the bank robbery unit and
that he had investigated Mosby for several different bank robberies, but she
argued that the source of the lead was relevant to demonstrate to the jury
that the Daly City police officers did not “just decide to target [Mosby]” but
rather acted on a lead and carried out an independent investigation. The
trial court ruled that either the parties should agree to a stipulation that
Boes believed he recognized Mosby or that Boes could testify “[a]s long as it’s
limited.”
      At trial, as Detective Scholes was testifying, the jury heard the
following stipulation: “On September 15, 2016 following the bank robbery at
First National Bank Sergeant Klier acquired still images of a suspect
depicted in the Allstate video surveillance footage. The images depicted a
black male adult wearing a red beanie and a red T-shirt. [¶] On September
15, 2016 Officer Tracy Boes reviewed the still images of the suspect and



                                       21
believed the suspect looked similar to Gabriel Mosby.” Scholes then went on
to testify that after he received this tip, he conducted an independent
investigation, looked at Mosby’s photo from the Department of Motor
Vehicles, searched social media and found Rosetta Mosby’s Facebook page,
which contained pictures of Mosby, and ultimately contacted Mosby.
      Our high court has approved the admission of testimony of officers
identifying defendants in surveillance videos or photographs. (People v. Leon
(2015) 61 Cal.4th 569, 601.) The Court in Leon cited People v. Mixon (1982)
129 Cal.App.3d 118, 125, 130–131 (Mixon), which held proper an
identification by Fresno Police Officers William Brown and Kirkus Burks,
who viewed surveillance photographs shortly after a robbery took place,
recognized the defendant in one of them, then found and arrested him in an
area he was known to frequent, and People v. Perry (1976) 60 Cal.App.3d 608,
610-613, which found it proper for both the defendant’s parole officer and
Officer George Brown of the Sacramento Police Department, a police officer
who had had numerous street contacts with the defendant, to identify him as
a robber depicted in a surveillance film. (Leon, at p. 601.) Thus, in both
Mixon and Perry, the jury knew or had information indicating that before the
crime at issue, the defendant was well enough known to law enforcement
officers that they recognized his image.
      Mosby seeks to distinguish these cases on the ground that Boes’s
evidence was unnecessary for purposes of identifying him—since the jury
could view the surveillance videos and judge for itself whether he was at the
scene—and that it accordingly did not aid the jury. (See Mixon, supra, 129
Cal.App.3d at p. 130 [identification must both be based on personal
knowledge and aid the jury in its identification of the person in the video].)
We are unpersuaded that there was a prejudicial abuse of discretion or that



                                       22
Mosby was deprived of a fair trial by admission of Boes’s identification. The
stipulation indicated only that Boes was an officer; it did not inform the jury,
directly or indirectly, that Mosby had been investigated for other bank
robberies. While we acknowledge that lay opinion identification by police
officers may carry a risk of prejudice by suggesting a person has been the
subject of police scrutiny (Mixon, supra, 129 Cal.App.3d at p. 129), the
statement here was sanitized so as to minimize that risk, and it was relevant
to explain the progress of the investigation. There is no basis to conclude the
jury was improperly influenced by hearing the stipulation.
   IV.   Romero Motion—Wilson
      The trial court found Wilson had suffered three prior strike convictions,
one for attempted robbery in 1986, one for robbery in 1989, and one for
attempted robbery in 1991.
      Before the sentencing hearing, Wilson made a Romero motion (People v.
Superior Court (Romero) (1996) 13 Cal.4th 497) asking the trial court to
exercise its discretion to strike his prior convictions for purposes of
sentencing. He argued the convictions were remote: he was now 51 years
old, and the prior convictions were from long ago, the most recent having
occurred when he was 24 years old. In the interim, he had suffered only one
criminal conviction, for felony possession for sale of narcotics in 2004, and his
sentences had been relatively brief, ranging from one to four years. And,
Wilson argued, his age and ill health militated against a prison term that
would likely encompass most or all of the rest of his natural life, and his
family ties provided a strong prospect of reintegration into society upon his
release from custody. The trial court denied the motion, concluding
“reluctantly” that Wilson fell within the spirit of the Three Strikes law. In so
finding, the court noted Wilson’s respectful demeanor in court and his love for



                                        23
his family, but it explained that after three previous convictions of robbery or
attempted robbery, Wilson took part in a “planned nonspontaneous takeover
bank robbery in which a whole bunch of people were traumatized with a gun”
and this case was the “most serious” of all his offenses, and it concluded, “I
don’t see how I can say Mr. Wilson has changed, gotten away from it, become
a different person.” Wilson contends this ruling was an abuse of the trial
court’s discretion.
      Section 1385, subdivision (a) allows a trial court, “in furtherance of
justice,” to order an action dismissed. In Romero, our high court held that
this provision grants a court discretion to strike an allegation or finding
under the Three Strikes law that a defendant has been convicted of a serious
or violent felony. (Romero, supra, 13 Cal.4th at pp. 529–530; People v.
Williams (1998) 17 Cal.4th 148, 158 (Williams).) This discretion, while
broad, is not unlimited. The court must consider both the constitutional
rights of the defendant, including guarantees against disproportionate
punishment, and the interests of society, including the interest in fair
prosecution of properly charged crimes. (Williams, at pp. 159, 160–161.) In
deciding whether to strike prior felony allegations under the Three Strikes
law, “the court in question must consider whether, in light of the nature and
circumstances of his present felonies and prior serious and/or violent felony
convictions, and the particulars of his background, character, and prospects,
the defendant may be deemed outside the scheme’s spirit, in whole or in part,
and hence should be treated as though he had not previously been convicted
of one or more serious and/or violent felonies.” (Id. at p. 161.) We review
such a ruling for abuse of discretion and reverse only if it falls outside the
bounds of reason under the applicable law and relevant facts (id. at pp. 158,
164), or, put another way, it “is so irrational or arbitrary that no reasonable



                                       24
person could agree with it” (People v. Carmony (2004) 33 Cal.4th 367, 377).
The party attacking the sentencing decision has the burden to show it meets
this standard. (Id. at pp. 376–377.)
      The standards for striking prior convictions under the Three Strikes
law are “stringent.” (Carmony, supra, 33 Cal.4th at p. 377.) The law
establishes a sentencing norm, “circumscribes the trial court’s power to
depart from this norm,” and requires it to justify explicitly its decision to do
so, creating a “strong presumption that any sentence that conforms to these
sentencing norms is both rational and proper.” (Id. at p. 378.) The
circumstances must be “ ‘extraordinary’ ” for a career criminal to fall outside
the spirit of the Three Strikes law, and “even more extraordinary” for us to
conclude all reasonable people must agree that the criminal falls outside that
spirit. (Ibid.) In considering whether a defendant falls within the spirit of
the law, we note that the Three Strikes law directs that “[t]he length of time
between the prior serious or violent felony conviction and the current felony
conviction shall not affect the imposition of sentence” (§ 667, subd. (c)(3));
accordingly, “at a minimum, . . . remoteness alone cannot take a defendant
outside the spirit of the very law that expressly rejects remoteness as a basis
for avoiding the law” (People v. Strong (2001) 87 Cal.App.4th 328, 342),
although it can be a factor in mitigation (People v. Avila (2020) 57
Cal.App.5th 1134, 1141). Nor does middle age, considered alone, remove a
defendant from the law’s spirit. (Strong, at p. 345.)
      An abuse of discretion may be found when a trial court is not aware of
its discretion to dismiss or where it considers impermissible factors in
declining to do so. (Carmony, supra, 33 Cal.4th at p. 378.) The trial court is
not required to state its reasons for declining to strike prior convictions under
section 1385, and the reviewing court presumes it considered all relevant



                                        25
factors in the absence of an affirmative record to the contrary. (People v.
Brugman (2021) 62 Cal.App.5th 608, 637 (Brugman).) Factors that have
been found to support a decision not to strike prior felony allegations are the
similarity of the present felony to the prior crimes, indicating a defendant
had not learned his lesson; the failure to maintain employment and bring a
substance abuse problem under control; failure to refrain from criminal
activity in the time between the prior and current felonies; and failure to
“add maturity to age.” (Williams, supra, 17 Cal.4th at pp. 163–165;
Carmony, at p. 378.)
      On these standards, there was no abuse of discretion in declining to
strike Wilson’s prior felony allegations. The sole argument Wilson makes on
this issue in his opening brief is that the trial court failed to consider the
remoteness of his convictions, his youth and lack of experience at the time of
those convictions, and his ill health at the time of sentencing, and that the
record does not show the court balanced any relevant facts. But Wilson
raised these issues in his Romero motion and we presume the trial court
considered all relevant factors when declining to exercise its discretion to
dismiss strike priors. (Brugman, supra, 62 Cal.App.5th at p. 637.) We have
no reason to believe the trial court did not do so here. It expressly took into
account Wilson’s family bonds and respectful demeanor, and it acknowledged
his argument that the robbery and attempted robbery convictions—one of
which resulted in an injury—were remote, then concluded the current
robbery was the “most serious” of his offenses as it was a planned armed
robbery that affected multiple people. These facts, the court concluded,
indicated Wilson had not changed since his earlier convictions in a manner
that took him outside the spirit of the Three Strikes law. Moreover, the
record shows that Wilson had not lived a law-abiding life since those



                                        26
convictions—he was convicted in 2004 of possession for sale of narcotics and
sold drugs for an income, and he apparently had no other employment
history. This is not an “extraordinary” case in which no reasonable person
could conclude the defendant falls within the spirit of the Three Strikes law.
(Carmony, supra, 33 Cal.4th at p. 378.)
         In his reply brief, Wilson for the first time makes a lengthy argument
against the wisdom and fairness of the Three Strikes law. Although we need
not consider points raised for the first time in a reply brief (People v. Whitney
(2005) 129 Cal.App.4th 1287, 1298), we note that the question before us is not
whether the Three Strikes law is good policy but whether the trial court could
reasonably find that Wilson falls within its scope. Nor are we persuaded by
Wilson’s reliance in his reply brief on People v. Bishop (1997) 56 Cal.App.4th
1245, in which the appellate court rejected the People’s argument that the
trial court abused its discretion in dismissing a prior strike conviction. Like
the Bishop court, we are affirming a decision of the trial court, which has
considerable discretion. That we might also have upheld the trial court if it
had reached a different decision, which is the posture analogous to Bishop, is
of no moment. For the reasons we have discussed, the trial court’s ruling fell
within the bounds of reason.
                                           DISPOSITION
         The judgments as to both Mosby and Wilson are affirmed.


                                                    TUCHER, P.J.

WE CONCUR:

PETROU, J.
RODRÍGUEZ, J.

People v. Mosby/Wilson (A156282/A156320)




                                               27